DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1-2 are directed to the “wireless power transmission apparatus” and its “transmission cavity”.  The receiver (and any cavity that may be included in that receiver) is not claimed.  The limitations of claims 4-5 that are directed to the structure of the unclaimed receiver do not further limit the structure of the transmitter itself.  Therefore, claims 4-5 do not further limit claims 1-2.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Applicants may consider defining claim 4 as including the “system” with both a transmitter and receiver.  Then, the receiver’s structure can be further defined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Poon (WO 2015/171213) in view of Kim (US 2012/0280575).
With respect to claim 1, Poon discloses a wireless power transmission apparatus (fig 8; par 70-92) comprising: a transmission cavity (104) leaking electromagnetic waves to a reception cavity through cavity-resonance with the reception cavity (par 70).
Poon figure 8 shows a transmission cavity is sufficient to meet the preamble and first limitation of claim 1.  Poon does not expressly disclose a feedback circuit.  Kim discloses a wireless power transmission apparatus comprising a nonlinear feedback circuit formed on a feedback path including the transmitter and configured to adaptively control an operating frequency in response to a change in a system resonance frequency according to the cavity- resonance (par 214-215).  Kim discloses that it is known to use a feedback circuit to control the operating frequency “in response to” changes in the resonance frequency.  The claim does not define any specific relationship between these two frequencies.  The Examiner also notes that the claim does not actually define any use for the operating frequency.  As Kim discloses the feedback circuit and the “in response to” frequency relationship, the reference’s feedback is interpreted as being “nonlinear”.
Poon and Kim are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Poon to include the feedback loop, as taught by Kim.  The motivation for doing so would have been to control the power transfer efficiency.  
With respect to claim 2, Poon discloses at least one of the transmission cavity or the reception cavity (not claimed) includes a body part having a cavity (104) formed therein, and a mesh part (106) formed of a conductor on the body part.  
With respect to claim 3, Poon discloses the mesh part is formed to have a honeycomb structure (see fig 8) and leaks electromagnetic waves through the honeycomb structure to achieve energy coupling between the transmission cavity and the reception cavity (par 70).  
Claims 4-5 do not further limit claim 2, as discussed above.  The structure of any possible receiver does not further limit the structure of the transmitter, as defined in claims 1 and 2.
With respect to claim 6, Kim discloses the nonlinear feedback circuit controls a system to resonate at an operating frequency corresponding to the system resonance frequency that is changed based on at least one of a distance between the transmission cavity and the reception cavity (par 214) or a relative position of the reception cavity with respect to the transmission cavity.  Kim discloses that the change in resonant frequency is caused by changes in distance between transmitter and receiver resonators.  As noted above, the receiver isn’t claimed – thus, there is no “reception cavity”.  The combination’s resonant frequency will respond to any appropriately configured receiver (including one with a cavity).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Kim and Lee (US 2019/0356270).
With respect to claim 7, Poon and Kim combine to disclose the wireless power transmission apparatus according to claim 1, but the combination does not expressly disclose features of the feedback circuit.  Lee discloses a regulated oscillator (fig 1; par 18-22) comprising a nonlinear feedback circuit formed on a feedback path that includes a power amplifier (1100).
When combined, Lee’s oscillator would be used in the combination to create the operating frequency applied to the Poon cavity.  Thus, the combination teaches the Lee amplifier is connected to an input node of the transmission cavity and configured to output an input signal having the operating frequency controlled in response to a change in the system resonance frequency to the input node of the transmission cavity (Kim teaches the reasons for changing the operating frequency).  
The combination and Lee are analogous because they are from the same field of endeavor, namely frequency controllers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s operational frequency control to include the oscillator, as taught by Lee.  The motivation for doing so would have been to fill in the gaps missing in the Kim disclosure.  Kim teaches using sensed resonant frequency to control the operating frequency, but does not disclose the structure necessary to do so.  Thus, the skilled artisan would look to Lee to understand how to build an oscillator with a regulated frequency output. 
With respect to claim 8, Lee discloses the nonlinear feedback circuit further includes a phase shifter (1320) disposed between an output node of the oscillator and an input node of the amplifier and configured to control a phase of an output signal received from the output node to make a system oscillate at the operating frequency.  Within the combination the Lee output node becomes the output node of the transmission cavity.
With respect to claim 9, Lee discloses the nonlinear feedback circuit further includes a power detector (1200 and/or 1310) configured to monitor amplitude of a resonance signal and to output a monitoring result to the phase shifter.  The power that is available at 1200 (or 1310) is applied to the input of the phase shifter.  Thus, the Lee circuits (1200 and/or 1310) satisfy the claimed definition of a “power detector”.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Kim and Wheatley (US 2011/0278945).
With respect to claim 7, Poon and Kim combine to disclose the wireless power transmission apparatus according to claim 1, but the combination does not expressly disclose features of the feedback circuit.  Wheatley discloses a wireless power transmission apparatus (fig 4, item 202; par 41-42) comprising a nonlinear feedback circuit formed on a feedback path that includes a power amplifier (210) connected to an input node of the transmitter (114; in the combination, the transmitter is the Poon transmission cavity) and configured to output an input signal having the operating frequency controlled in response to a change in the system resonance frequency to the input node of the transmission cavity (Kim teaches the reasons for changing the operating frequency).  
The combination and Wheatley are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the amplifier, as taught by Wheatley.  The motivation for doing so would have been to increase the magnitude of the outgoing signal.  Amplifiers are well known in the art for their functionality of increasing signal amplitude.  If the skilled artisan wanted the combination to output a higher voltage (current or power) level, they would have been motivated to add a generic amplifier. 
With respect to claim 10, Wheatley discloses the nonlinear feedback circuit further includes an LPF (208) disposed between an output node of the amplifier (210) and the input node of the transmitter (204; the combination’s transmitter is the Poon transmission cavity) and configured to filter a harmonic signal output from the transmission cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836